DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
As noted in previous office action, present claims are drawn to an apparatus. "Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, USPQ2d 1647 (Bd. Pat. App. & Inter. 1987) (MPEP 2114). Also see In re Yanush , 477 F.2d 958, 177 USPQ 705 (CCPA 1973), In re Finsterwalder, 436 F.2d 1028, 168 USPQ 530 (CCPA 1971), In re Casey , 370 F.2d 576, 152 USPQ 235 (CCPA 1967). The functional limitations followed by a linking term “for” or “configured to” do not structurally contribute to the apparatus. For example, disk configured to dispense one or more of plurality of spheres (claim 10, 21) performs function of dispensing spheres and is interpreted accordingly.
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 10 and 12-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 10, there is insufficient antecedent basis for “the soldering apparatus” (last line). Moreover, it is ambiguous what is meant by limitation of “the soldering apparatus” and it is unclear whether this apparatus is related to “a soldering assembly” now recited in the preamble. One of ordinary skill in the art would not be able to determine whether the assembly is part of the soldering apparatus as a whole or distinct from the apparatus? The recited vague language fails to clearly set forth the scope of the claim, rendering it indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: to dispense one or more of the rest of the plurality of spheres to a capillary. 
With respect to claims 14-15 and 25-26, there is lack of sufficient antecedent basis for “the apparatus” (lines 1-2) since the claims do not previously define an apparatus. Furthermore, the limitation “the apparatus is further configured to determine the number of first number of the plurality of the spheres to be added” is ambiguous because the claims do not recite the necessary feature or structure which enables to make such determination concerning the number of plurality of the spheres. Applicant’s recent remarks states that amended claims now recite so as to ensure approximately the same volume of larger and smaller spheres. However, this relates to end result and does not explain the recited determination function (“configured to determine”). For instance, it appears that one necessarily needs to measure the volume of the hopper in order to calculate the total volume and/or number of spheres that can be accommodated in the hopper. Due to lack of guidance in description and necessary structure in the claim language, one of ordinary in the art would not be able to define scope of the claimed determination function. The recited language fails to clearly set forth the scope of the claims, rendering them indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, these claims are taken to mean: the bond-head hopper is configured to receive approximately the same volume of larger diameter spheres and smaller diameter spheres.  
With respect to claims 15 and 26, the feature of “first number of the plurality of the spheres forming approximately at least 25% the volume of the total volume appears to be conflicting with previous respective claim which requires approximately the same volume. For same volume, the first number of the plurality of spheres (the larger diameter spheres) should be approximately 50% volume and cannot be less. In other words, if it were to be 25% volume, then rest of the plurality of spheres (smaller diameter) would be about 75% volume, which would not be equal. Consequently, the recites incompatible limitation fails to clearly set forth the scope of he claims, rendering them indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, these claims are taken to 
With respect to claim 19, negative limitation “spheres are made of a material that is not a solder metal” is ambiguous because it is unclear what material is excluded by “not a solder metal”. Applicant’s original specification states that alternative materials for the spheres includes nickel [0017]. However, examiner notes that nickel is a metal often used for solder materials and thus, nickel is in fact a solder metal. As evidence, examiner cites prior art of Hayes (US 5411602), which teaches solder balls made of alloys of two metals including nickel, silver, silicon, and many others (col. 5, lines 54-60). Therefore, one skilled in the art would not be able to determine the scope of materials for the spheres, thereby rendering the claim indefinite. For purpose of examination and in accordance with broadest reasonable interpretation consistent with specification, the claim is taken to mean: spheres is made of any metal material. Instead of negative limitation, it is suggested to recite the actual material for the spheres.
With respect to claim 21, limitation of “a soldering apparatus” (last line) is confusing because it not clear what is meant by such apparatus and whether it is related to “a soldering assembly” now recited in the preamble. One of ordinary skill in the art would not be able to determine whether the assembly is part of the soldering apparatus as a whole or distinct from the apparatus? The recited vague language fails to clearly set forth the scope of the claim, rendering it indefinite. For purpose of examination and in accordance with broadest reasonable 
Appropriate corrections are requested.
	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10, 12, 14-15, 17-23, 25-26 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchiya et al. (US 6336581, hereafter “Tuchiya”) in view of Costales et al. (US 2008/0296355, hereafter “Costales”).
Regarding claim 10, Tuchiya discloses a soldering assembly (fig. 1), comprising: a bond-head hopper 7 in combination with a plurality of spheres to receive a plurality of spheres 122 (solder balls), wherein the hopper is designed to hold a first number of the plurality of the spheres with a diameter that is at least fifty percent higher than the rest of the plurality of spheres; and a singulation disk 7c (fig. 1) configured to dispense one or more of the rest of the plurality of spheres to a capillary 4 (col. 5, lines 45-67). The soldering assembly of Tuchiya is designed to receive and dispense a variety of sphere sizes, including the recited 50% larger diameter spheres. 
Costales (drawn to solder ball dispenser) teaches that it has been known to use solder balls for attaching IC chips to a substrate for flip-chip packages, wherein the size of solder balls may vary with the type of IC package and range from about 50 micrometers to about 800 micrometers (Background- [0002]). Costales discloses that many semiconductor devices utilize solder balls having different sizes, recognizes the need for a solder ball dispenser to handle solder balls of different sizes [0017] and consequently, teaches a container containing different sized solder balls (fig. 3A- step 390, [0035]). The range of about 50 microns to 800 microns in Costales overlaps with recited range of diameter. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a first number of plurality of larger diameter balls (at least 100 µm) & the rest of the plurality of balls having a smaller diameter (less than 50 µm, e.g. 48 µm) in the hopper of Tuchiya because such solder ball sizes are conventional in the art and doing so would deliver desired solder balls to attach IC chips for manufacturing flip-chip packages (Costales). Hence, Tuchiya as modified by Costales discloses a bond 
As to claim 12, one skilled in the art reading Costales would readily appreciate that suitable solder balls size and volume can be selected based on the particular type of IC chip/package being attached and this is common knowledge in the art [0002]. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to select a necessary volume percent (e.g. 25%, 50% or greater) for the first/larger diameter solder spheres in the combination of Tuchiya & Costales in order to attach and manufacture desired type of IC chip package. It is noted that 20% or greater meets “approximately at least 10%”.
As to claims 14-15, as best understood in light of indefinite claim language, the soldering assembly and bond head hopper in the combination of Tuchiya & Costales is designed to receive approximately the same volume of large diameter spheres and smaller diameter spheres. It is noted that 50% meets “approximately at least 25%”.
As to claims 17-18, the bond-head hopper in Tuchiya & Costales in claim 10 above receives spheres of at least two substantially different diameters, wherein a larger sphere diameter (>100 µm, e.g. 200 µm) is at least 100% higher than diameter of rest of spheres (<50 µm, e.g. 48 µm).
As to claim 19, as best understood in light of indefinite claim, the plurality of the spheres in Tuchiya & Costales are made of a metal material or a solder material.  
As to claim 20, the bond-head hopper in Tuchiya & Costales receives the first number of the plurality of the spheres made of a material that is no harder than the material of the rest of the plurality of spheres. It is noted that spheres of same hardness meets this claim.
Regarding claims 21-22, Tuchiya discloses a soldering assembly (fig. 1), comprising: a bond-head hopper 7 in combination with a plurality of spheres to receive a plurality of spheres 122 (solder balls), wherein the hopper is designed to hold a first number of the plurality of the spheres with a diameter that is at least fifty percent higher than the rest of the plurality of spheres; and a singulation disk 7c (fig. 1) configured to dispense one or more of the rest of the plurality of spheres to a capillary 4 (col. 5, lines 45-67). The soldering assembly of Tuchiya is designed to receive and dispense a variety of sphere sizes, including the recited 50% larger diameter spheres.
Tuchiya does not specifically disclose a diameter of the first number of the plurality of the spheres being at least 100 micron and the diameter of a second number of the plurality of spheres being less than 50 micron. However, having different sized balls/spheres is known in the art. Costales (drawn to solder ball dispenser) teaches that it has been known to use solder balls for attaching IC chips to a substrate for flip-chip packages, wherein the size of solder balls may vary with the type of IC package and range from about 50 micrometers to about different sized solder balls (fig. 3A- step 390, [0035]). The range of about 50 microns to 800 microns in Costales overlaps with recited range of diameter. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide a first number of plurality of larger diameter balls (at least 100 µm) & the rest of the plurality of balls having a smaller diameter (less than 50 µm, e.g. 48 µm) in the hopper of Tuchiya because such solder ball sizes are conventional in the art and doing so would deliver desired solder balls to attach IC chips for manufacturing flip-chip packages (Costales). Hence, Tuchiya as modified by Costales discloses a bond head hopper in combination with a plurality of spheres, wherein a diameter of the first number of the plurality of the spheres is at least 100 micron while the rest of the plurality of spheres is less than about 50 micron. 
As to claim 23, one skilled in the art reading Costales would readily appreciate that suitable solder balls size and volume can be selected based on the particular type of IC chip/package being attached and this is common knowledge in the art [0002]. Therefore, it would have been obvious to a person of approximately at least 10%”.
As to claims 25-26, as best understood in light of indefinite claim language, the soldering assembly and bond head hopper in the combination of Tuchiya & Costales is designed to receive approximately the same volume of large diameter spheres and smaller diameter spheres. It is noted that 50% meets “approximately at least 25%”.
As to claims 28-29, the bond-head hopper in Tuchiya & Costales in claim 10 above receives spheres of at least two substantially different diameters, wherein a larger sphere diameter (>100 µm, e.g. 200 µm) is at least 100% higher than diameter of rest of spheres (<50 µm, e.g. 48 µm).
Claims 13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchiya in view of Costales as applied to claims 10 & 21 above, and further in view of Cobbley et al. (US 6533159, “Cobbley”).
As to claims 13 and 24, Costales discloses very large diameter spheres (e.g. 800 µm- [0002]), which meets at least 200 µm, but does not mention size less than 40 µm. However, Cobbley (directed to apparatus for attaching solder balls to BGA package) teaches solder balls having a diameter of about 0.01 mm (10 µm) to about 0.15 mm (150 µm) (claim 6), which overlaps with the claimed range of less than 40 µm. In the case where the claimed ranges “overlap or lie MPEP 2144.05. In light of Cobbley, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to provide recited larger (at least 200 µm) & smaller diameter solder balls (less than 40 µm) in the hopper of Tuchiya & Costales because doing so would deliver desired solder balls to attach IC chips for manufacturing intended packages (Costales).
Claims 16 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Tuchiya in view of Costales as applied to claims 10 & 21 above, and further in view of Hernandez (US 6244788).
As to claims 16 and 27, Tuchiya or Costales fails to disclose exact number of spheres. Hernandez (also drawn to apparatus for supplying solder balls) teaches that in prior art, to be cost efficient, typical BGA equipment have hopper/reservoir capacity of on the order of about 250,000 solder balls (this meets claimed range), however, the actual number is dependent on the size of the solder balls and long mean time between assistance (MTBA) (Background- col. 1, lines 40-50). Furthermore, Hernandez discloses that since the size of the solder balls varies from application to application, it is not possible to precisely state the hopper/reservoir capacity in terms of number of solder balls. The hopper/reservoir will typically hold at least 5 million average size solder balls; any size of reservoir is possible and the capacity is generally selected as the minimum capacity which will provide acceptably long mean time (MTBA) before refills (col. 7, lines 30-40). Reading Hernandez, ordinary skilled artisan would appreciate that the actual number of solder spheres are dependent on size & 

Response to Amendment and Arguments
Applicant’s arguments with respect to amended claim(s) have been considered but are moot because the new ground(s) of rejection does not rely on any reference applied in the prior rejection of record for pertinent teaching or matter specifically challenged in the argument. Specifically, examiner notes that current rejection(s) set forth above includes the disclosure of Costales, which teaches claimed sizes of the plurality of spheres.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVANG R PATEL whose telephone number is (571)270-3636 and direct fax number is (571)270-4636. The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DEVANG R PATEL/
Primary Examiner, AU 1735